Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2015

                                     No. 04-15-00125-CR

                               EX PARTE Hector RAMIREZ,

                  From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2894-W1
                     The Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
        Because this is an appeal in a habeas corpus proceeding, the reporter’s record was due on
March 16, 2015, fifteen days after the notice of appeal was filed. It has not been filed. We
ORDER Lisa J. Ramos and Erminia Uviedo, the court reporters responsible for preparing the
reporter’s record, to file the reporter’s records on or before April 6, 2015.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court